Judgment and order modified on the law and facts so as to provide for a new trial in the Rochester City Court, with costs in all courts to abide the event. All concur, except Cunningham, J., not voting. (The judgment reverses a judgment *787of the Rochester City Court in favor of plaintiff and dismisses plaintiff’s complaint in an action for damages for personal injuries sustained by reason of falling down a negligently guarded elevator shaft. The order is the order of reversal.) Present — Crosby, P. J., Cunningham, Taylor, Harris and McCurn, JJ.